Citation Nr: 0400114	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for aneurysm, 
right superficial femoral artery with saphenous vein graft, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
gunshot wound to the right thigh, Muscle Group XIII, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for hypoesthesia, 
right leg and foot, currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for postoperative 
hypoesthesia of the left ring and middle finger (minor), 
currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
scars of the right thigh, right cubital fossa and left upper 
arm.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

During the course of the current appeal, the RO granted 
increases in some compensation, but since the ratings are not 
the maximum, the issues remain on appeal.  See AB v. Brown, 6 
Vet., App. 35 (1993).  

Also, during the course of the current appeal, the RO granted 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU); granted entitlement to 
certain educational benefits; and denied special monthly 
compensation on need for regular aid and attendance or being 
housebound.  Those issues are either now satisfied, or not 
part of the current appeal.


FINDINGS OF FACT

1.  Adequate evidence is of record for a resolution of all 
but the issues relating to right lower extremity muscle and 
neurological problems.

2.  The veteran's aneurysm, right femoral artery with graft, 
causes persistent swelling which subsides only modestly with 
elevation and use of a compression stocking, and there are 
recurrent ulcerations and occasional skin changes; however, 
the swelling is not board-like and pain is not constant at 
rest.

3.  Postoperative hypoesthesia of the left ring and middle 
fingers (minor) is comparable to neuritis, and causes no more 
than mild overall impairment which reflects incomplete 
paralysis.

4.  The veteran's scars on the right thigh, right cubital 
fossa and left upper arm are all hypersensitive and generally 
bothersome, symptoms each more nearly reflecting superficial, 
objectively tender scars without functional limitations or 
deeper involvement. 



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for aneurysm, right 
superficial femoral artery with saphenous vein graft, are 
met.  38 U.S. C.A. §§ 1155, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 4.1, 4.7, 4.14, 4.104, Part 4, Code 7121 (2003). 

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative hypoesthesia of the left ring and middle 
fingers (minor) are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.68, 4.71a, 4.124a, 
Diagnostic Code 8615 (2003).

3.  The criteria for a 10 percent rating each for scars of 
the right thigh, right cubital fossa and left upper arm, are 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Code 7804 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of the current appeal, regulations have 
been revised as to the requirement for assisting a veteran in 
the development of the evidence and other matters.  Suffice 
it to state that with regard to the issues shown as #1, 4 and 
5 on the front page, the requirements of those regulations 
have been fully met and the evidence is adequate to reach a 
satisfactory and/or immediate resolution of those appellate 
issues. 

General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

Aneurysm, right superficial femoral artery with saphenous 
vein graft
Criteria

Before January 12, 1998, under the rating criteria for 
varicose veins, unilateral, a 20 percent evaluation was 
warranted for moderately severe varicose veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion, no involvement of 
the deep circulation.  A 40 percent rating was warranted for 
severe varicose veins, unilateral, involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration; no involvement of the deep circulation.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1997). 

Similarly, prior to that date, under Diagnostic Code 7121 for 
phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, including traumatic conditions, a 
30 percent rating was warranted for persistent swelling of 
leg or thigh, increased on standing or walking 1 or 2 hours, 
readily relieved by recumbency; moderate discoloration, 
pigmentation or cyanosis.  A 60 percent disability rating 
required phlebitis or thrombophlebitis with persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema, or 
ulceration.  And, a 100 percent rating was assigned for 
massive board-like swelling, with severe and constant pain at 
rest.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 (1997).

The revised criteria under both Diagnostic Codes 7120 and 
7121, effective from January 12, 1998, provide that 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent evaluation.  When the disability 
is manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, a 40 percent 
evaluation is warranted.  When there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is warranted.  
Massive board-like edema with constant pain at rest warrants 
a 100 percent disabling evaluation.  38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (2003).
Factual background

Prior clinical records are in the file for comparative 
purposes.  He has been treated since the 1995 surgery for 
repeated ulcerations on the right leg.  There are 
occasionally some apparent dermatological changes in 
association therewith.  The primary problem has been 
continued edema of varying degrees, but almost always 
present.  He also complains of pain on occasion.

At the time of the VA examination in September 2001, it was 
noted that after reviewing the veteran's extensive records, 
the history was confirmed in that the veteran had been seen 
since 1995 by VA when he had had revision of a vascular graft 
in his right leg that had deteriorated since its original 
placement in 1970.  Since then, he had had chronic lymph 
edema of the right leg, a by product of the extensive surgery 
required to correct the problem.  He continued to suffer from 
symptoms that were referable to the swelling.  He elevated 
his leg as much as possible, and the examiner opined that 
from his own experience, the veteran was one of the most 
compliant patients he had known.  He also wore a compression 
stocking to help control the swelling and did a  remarkable 
job in that as well.  However, even with his compliance, in 
order for the veteran to maintain a functional and 
comfortable leg, he had to both elevate daily and wear the 
compression stocking, without which he had extensive swelling 
and heaviness and debilitating pain.

The physician who had treated him since 1995 reported that in 
order to meet his medical needs, the veteran had to elevate 
his leg during the day at work (a minimum of 15-20 minutes 
every two hours) to avoid tense edema formation that would 
actually damage the tissues.  His present truck driving job 
was not compatible therewith.  It was felt that this 
situation was permanent.

On examination, the right lower extremity was said to be 
considerably larger than the left with pitting edema which 
was readily demonstrated.  The thumb imprint of the examiner 
was depressed at least to a depth of 7 mm.   The right 
dorsalis pedis was 4+; the left dorsalis pedis as 1+.  
Posterior tibial pulses were not palpable.  In summary, the 
examiner diagnosed status post repair, superficial femoral 
artery in 1970 and 1995 with residual edema, massive, right 
lower extremity.

Analysis

Under the old Code, a 60 percent disability rating required 
phlebitis or thrombophlebitis with persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema, or ulceration.  
A 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7121 (1997).

Under the new Code, when there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is warranted.  
Massive board-like edema with constant pain at rest warrants 
a 100 percent disabling evaluation.  38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (2003).

A review of the ongoing clinical reports as well as the 
special VA examination shows a persistent and massive edema 
of the right lower extremity.  The veteran clearly has edema 
and swelling, even with the use of stockings and elevation on 
a routine basis.  However, the pain is not constant but 
rather intermittent, particularly on those occasions when he 
is unable to elevate the leg or wear his compression 
stockings. 

In this case, whether using old or new Codes, the veteran has 
not demonstrated massive board-like edema with constant pain 
at rest as required for a schedular 100 percent rating.  

However, there remains the issue as to whether he is 
entitled, under either new or old Code, for a 60 percent 
rating rather than to the 40 percent presently assigned.  In 
this regard, the Board finds that while the clinical findings 
do not totally conform to such a state of severity, there is 
clear-cut evidence of symptomatology to include persistent 
edema and certainly recurrent ulcerations which are so often 
present as to be tantamount to "persistent", all of which 
raises a doubt which must be resolved in his favor.  A 60 
percent rating is assigned for aneurysm, right superficial 
femoral artery with saphenous vein graft.

Postoperative hypoesthesia, left ring and middle finger 
(minor)
Criteria

The RO also rated the veteran's service-connected right wrist 
disability under 38 C.F.R. § 4.124a, DC 8615, the DC 
applicable to paralysis of the median nerve.  For diseases of 
the peripheral nerves, disability ratings are based on 
whether there is complete or incomplete paralysis of the 
particular nerve.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of 
the Peripheral Nerves.  Complete paralysis of the median 
nerve produces inclination of the hand to the ulnar side with 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8515, a 30 percent 
disability rating is warranted for the major upper extremity 
for moderate incomplete paralysis of the median nerve.  A 50 
percent disability rating is warranted for the major upper 
extremity for severe incomplete paralysis of the median 
nerve, and a 70 percent disability rating is warranted for 
the major upper extremity for complete paralysis of the 
median nerve.

Diagnostic Code 8615, under which the veteran is evaluated, 
applies to neuritis of the median nerve.  Neuritis is 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, and 
is rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123.

Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation for the major extremity and a 40 percent 
evaluation for the minor extremity. Incomplete, moderate 
paralysis warrants assignment of a 30 percent rating for a 
major extremity and a 20 percent evaluation for a minor 
extremity; and incomplete mild paralysis warrants assignment 
of a 10 percent evaluation for either upper extremity.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia.

Since the veteran is right-hand dominant, his disorder is 
rated as impairment of the minor upper extremity. 38 C.F.R. § 
4.69.

In this regard, it should be noted that carpal tunnel 
syndrome is a complex of symptoms resulting from compression 
of the median nerve in the carpal tunnel, with pain and 
burning or tingling paresthesia in the fingers and hand, 
sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. 
App. 542, 544 (1995).

Also potentially applicable in rating the veteran's service-
connected right wrist disability is 38 C.F.R. § 4.104, DC 
7117, the DC used to rate Raynaud's disease. "Raynaud's 
disease is a vascular disorder marked by recurrent spasm of 
the capillaries and especially those of the fingers and toes 
upon exposure to cold, characterized by pallor, cyanosis and 
redness in succession, usually accompanied by pain, and in 
severe cases progressing to local gangrene.  The terms 
'Raynaud's phenomenon' or 'Raynaud's syndrome' are used to 
describe the symptoms associated with Raynaud's disease."  
Watson v. Brown, 4 Vet. App. 309, 310 (1993).

During the pendency of the veteran's appeal, the rating 
criteria for evaluating diseases of the arteries and veins, 
including Raynaud's disease, were revised, effective January 
12, 1998. 62 FR 65207 (December 11, 1997) (The rating 
criteria for Raynaud's disease, however, remained codified at 
38 C.F.R. § 4.104, DC 7117).  In Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims (hereinafter, Court)) held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version more 
favorable to the appellant would apply unless Congress 
provided otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so. However, when revised 
regulations expressly stated an effective date and did not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date was precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997)

The regulation in effect prior to January 1998 provided a 20 
percent evaluation for Raynaud's disease with occasional 
attacks of blanching or flushing.  A 40 percent evaluation 
required frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis.  38 C.F.R. § 4.104, DC 7117.

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  A 20 percent evaluation is provided with 
characteristic attacks occurring four to six times a week.  
38 C.F.R. § 4.104, DC 7117 (2003).

Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesia and precipitated 
by exposure to cold or by emotional upsets.  Further, these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  See Note following 38 C.F.R. § 4.104, DC 7117 
(2003).

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.

Factual Background and Analysis

On VA examination in September 2001, the veteran reported 
that the finger problems had existed since the initial 
Vietnam injury.  He described the problem as involving 
minimal sensation, but occasionally hypersensitivity in the 
left ring and left middle fingers.  There is no specifically 
identified limitation of motion or other symptoms associated 
therewith.

In assessing the veteran's current residuals of postoperative 
hypoesthesia of the left ring and middle fingers, it is noted 
that this is his minor extremity.  He has some decrease in 
sensation and periodic hypersensitivity which can best be 
described as mild.  There are some weather-related 
dermatological idiosyncrasies at present but no evidence of 
blanching or other signs of Raynaud's.  There are some 
minimal sensory aberrations, but no signs of carpal tunnel 
syndrome or anything comparable thereto.

Accordingly, the Board concludes that these symptoms are 
comparable to incomplete, mild paralysis, which warrants 
assignment of a 10 percent evaluation for the left upper 
extremity under Diagnostic Code 8615 (neuritis).  The veteran 
is right-hand dominant, and his left is his minor extremity.  
Absent significant, demonstrable functional or other 
impairment, and no matter what code provisions may be used, 
an evaluation in excess of 10 percent is not warranted.

Scars, right thigh, right cubital fossa and left upper arm
Criteria

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  The current 10 percent evaluation is the highest 
schedular evaluation available under either version of 
Diagnostic Code 7805.

Factual Background and Analysis

The veteran has a number of scars as a result of his multiple 
surgical procedures.  On past clinical reports, he has 
occasionally noted that there was some associated tenderness.

On VA examination in September 2001, the scars (including the 
three for which he has service connection and with which we 
are herein concerned), were noted on the scar chart.  The 
examiner noted that the veteran described them as 
"hypersensitive".  The veteran has reported that he is always 
distracted by any clothing or other objects which touch the 
scar areas.

Under the schedular criteria, whether old or new, the Board 
finds that this is tantamount to a painful and tender scar 
formation, and under the regulations, the veteran is 
reasonably entitled to a 10 percent rating for each.  There 
is not such widespread involvement or involvement of 
underlying tissue, etc., as to warrant an evaluation in 
excess thereof under either new or old regulations.


ORDER

An increased evaluation of 60 percent for aneurysm, right 
superficial femoral artery with saphenous vein graft, is 
allowed, subject to the regulatory criteria for the payment 
of monetary awards.

An increased rating in excess of 10 percent for hypoesthesia 
of the left ring and middle fingers is denied.

An increased evaluation of 10 percent each for scars of the 
right thigh, right cubital fossa and left upper arm, is 
allowed, subject to the regulatory criteria for the payment 
of monetary awards.


REMAND

The Board notes that the veteran's disabilities predominantly 
stem from a single incident during combat at which time he 
was seriously injured and since which time, he has had a 
variety of complications.  The aggregate impact thereof 
becomes more pivotal if considered as a single entity for 
purposes of special compensation benefits.

In general, it is the ratings for his right lower extremity, 
specifically the resultant orthopedic/neurological and 
related problems therein, with which the Board is concerned, 
and on which the evidence of his current impairment is not 
entirely clear-cut.

The veteran has shortening of the right lower extremity with 
tibia and fibula swelling.  The VA examiner in September 2001 
opined that the shortening was apparently part of the 
original Vietnam injury although he further noted that the 
service records in that regard were silent, as were 
subsequent records with regard to when the shortening was 
first evident.  Nonetheless, this shortening has been 
associated by the RO with "tipped' hip and swelling, and all 
of these elements have been separated (and not service-
connected) from the other already service connected right 
lower extremity disabilities.  It remains unclear on what 
basis this was done.  

In any event, the current rating distinction between service-
connected and currently nonservice-connected symptoms 
involving the right lower extremity are not adequately 
medically differentiated in the records now before the Board. 

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  

The Court has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995). Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.  

In this case, if the veteran's right lower extremity 
"shortening, tipping of the hip, and swelling" are part of 
the original injury, it should be so reflected in the rating; 
or, alternatively, if further medical assessment results in 
the conclusion that these or portions of these current 
symptoms are not reflective of the initial injury, the RO 
should more fully address whether there may be substantial 
impact by one on the other. 

Residuals, gunshot wound, right thigh, Muscle Group XIII

In accordance with the rating schedule, the RO evaluated the 
veteran's disability pursuant to Diagnostic Code 5313, which 
provides evaluations for disability of muscle group XIII.  
The function of these muscles are as follows: Extension of 
hip and flexion of knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and sartorius (see 
XIV, 1, 2) synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint.  The muscles include the posterior thigh group, 
and hamstring complex of 2-joint muscles: (1) Biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  Muscle disability 
under this provision is evaluated as follows: slight (0 
percent); moderate (10 percent); moderately severe (30 
percent); and severe (40 percent).  See 38 C.F.R. 4.73, 
Diagnostic Code 5313 (2003).

The veteran is currently rated as 30 percent disabling under 
Code 5313.  It is unclear whether any other code would be as 
appropriate.  And while the clinical findings are certainly 
not unequivocal, there is some clinical uncertainty as to 
whether he has symptoms which might be more nearly equatable 
to the severe impairment under Code 5313. 

Pursuant to 38 C.F.R. § 4.56 (2003), muscle disabilities are 
evaluated as follows:  (a) An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal. (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  (c) For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  (1) Slight 
disability of muscles--(i) Type of injury. Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2003).]

Hypoesthesia, right leg and foot

Under Diagnostic Codes 8526, 8626, or 8726, a 10 percent 
rating can be assigned for a mild incomplete paralysis of the 
anterior crural nerve (femoral).  In the instant case, 
however, the evidence shows that the predominant 
postoperative residuals are the veteran's reported pain and 
sensory deficit; it is not shown that there is a motor 
component to his nerve damage, such that this nerve damage 
would have affected his quadriceps.  However, the findings on 
ongoing clinical reports as well as the September 2001 VA 
examination are not conclusive and suggest a somewhat more 
involved picture than would be reflected in the current 
rating.

As noted above, during the course of the current appeal, new  
regulations have been effectuated with regard to the 
obligation of VA to assist in development of the evidence and 
related issues.  The Board finds that in this regard, there 
is additional development required.

There is no choice but to remand the case for substantive and 
procedural due process reasons, for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, he 
should be requested to provide any 
evidence he may have with regard to the 
symptoms manifested by, and functional 
incapacitations resulting from, his right 
thigh gunshot wound, specifically the 
muscle damage (whether to MG XIII or 
others); and any involving hypoesthesia 
in the right foot and leg.

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
evaluations by physicians who have not 
previously examined him to determine the 
exact nature and extent of all functional 
impairment involving muscles and nerves, 
and to delineate whatever distinction 
there may be between his symptoms now 
service-connected (and now rated under 
Code 5313 and 8626), as well as the 
nonservice-connected shortened right 
lower extremity with tipped hip and 
swelling.  The claims file and all 
evidence must be made available to the 
examiners prior to their review.  
Opinions should be annotated to the 
record.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  Included 
therein should be a thorough 
consideration of the applicability of 
regulations relating to functional 
limitations imposed by muscle damage 
versus sensory and other changes imposed 
by neurological impairment; and secondary 
service connection for all current right 
lower extremity symptoms to include 
shortening, tipping of the hip and all 
swelling.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



